                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Michael D. Stark,                                    File No. 19-cv-00375 (ECT/SER)

             Petitioner,

v.                                                  ORDER ACCEPTING REPORT
                                                     AND RECOMMENDATION
Warden M. Rios,

           Respondent.
________________________________________________________________________

      Petitioner Michael D. Stark commenced this action pro se by filing a petition for a

writ of habeas corpus. Pet. [ECF No. 1]. The case is before the Court on a Report and

Recommendation [ECF No. 18] issued by Magistrate Judge Steven E. Rau. Magistrate

Judge Rau recommends denying Stark’s petition without prejudice, concluding that the

Court “has no power to . . . grant a prisoner early release to home detention” because the

statutory provision under which Stark seeks relief, 34 U.S.C. § 60541(g), “creates a pilot

project and gives the Attorney General the discretion to designate which institutions will

participate.” R&R at 3. Stark filed objections to the Report and Recommendation. ECF

No. 19.   In response to Stark’s objections, Respondent filed a very short pleading

confirming Respondent’s view that the Report and Recommendation “should be adopted

in its entirety.” ECF No. 22. Because Stark has objected, the Court is required to review

the Report and Recommendation de novo pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b)(3). The Court has undertaken that de novo review and has concluded that

Magistrate Judge Rau’s analysis and conclusions are correct.
       Stark has “fail[ed] to present any evidence that he ever applied to the Bureau of

Prisons to participate in a pilot [Elderly Offender Home Detention Program], or that the

program is even available” at the Federal Prison Camp in Duluth where he is currently

incarcerated. Xiao v. La Tuna Fed. Corr. Inst., No. EP-19-CV-97-KC, 2019 WL 1472889,

at *3 (W.D. Tex. Apr. 3, 2019); see Pet. at 1; see also Resp. to Pet. at 4, 8 [ECF No. 11]

(“Although the Bureau [of Prisons (“BOP”)] is working on policy changes pursuant to the

First Step Act, guidance has not yet been issued implementing the Elderly Home

Confinement Pilot Program, including identifying which facilities will participate in the

pilot program. . . . Stark admits he has failed to exhaust his administrative remedies. . . .

Whether he qualifies for placement in home confinement is precisely the type of decision

best suited to the BOP, and the BOP should be the first entity to consider Stark’s request.”).

Other evidence in the record suggests that the Federal Prison Camp in Duluth “has

proactively conducted a preliminary review that found Stark potentially eligible for the

pilot program,” but that he has not been released to date. Boldt Decl. ¶ 14 [ECF No. 12];

see Ex. A to Pet.’s Reply [ECF No. 15] (containing a “Summary Reentry Plan – Progress

Report” from the BOP dated March 22, 2019, stating that “Stark is being recommended for

an April 22, 2019, Direct Home Confinement placement date under the Elderly Offender

Pilot Program (First Step Act)”); Ex. B to Obj. [ECF No. 20] (containing “Sentence

Monitoring Computation Data” dated June 10, 2019, showing Stark’s projected release

date as October 17, 2020, with no mention of the First Step Act). Consistent with Judge

Rau’s Report and Recommendation, Stark’s petition will be denied without prejudice and

this matter dismissed.

                                              2
      Therefore, based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED that:

      1.     The Objections to the Report and Recommendation [ECF No. 19] are

OVERRULED;

      2.     The Report and Recommendation [ECF No. 18] is ACCEPTED in full;

      3.     The Petition for a Writ of Habeas Corpus [ECF No. 1] is DENIED

WITHOUT PREJUDICE; and

      4.     The action is DISMISSED.

               LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 2, 2019                  s/ Eric C. Tostrud
                                     Eric C. Tostrud
                                     United States District Court




                                        3
